Exhibit 10.7

EXECUTION COPY

 

 

 

CONTRIBUTION, CONVEYANCE AND

ASSUMPTION AGREEMENT

DATED AS OF

JULY 29, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

Section 1.1

 

Definitions

   2 ARTICLE II TRANSACTIONS

Section 2.1

 

Contribution by Rayonier to ROC of Contributed Assets

   4

Section 2.2

 

Contribution by Rayonier to ROC of Rayonier Assets

   5

Section 2.3

 

Specific Conveyances

   5 ARTICLE III ASSUMPTION OF CERTAIN DEBT, LIABILITIES AND OBLIGATIONS

Section 3.1

 

Assumption by ROC of the Rayonier Indebtedness and Obligations

   5 ARTICLE IV TITLE MATTERS   

Section 4.1

 

Encumbrances

   5

Section 4.2

 

Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws

   6 ARTICLE V FURTHER ASSURANCES

Section 5.1

 

Further Assurances

   7 ARTICLE VI MISCELLANEOUS

Section 6.1

 

Consents; Restriction on Assignment

   8

Section 6.2

 

Costs

   8

Section 6.3

 

Headings; References; Interpretation

   8

Section 6.4

 

Successors and Assigns

   9

Section 6.5

 

No Third Party Rights

   9

Section 6.6

 

Counterparts

   9

Section 6.7

 

Governing Law

   9

Section 6.8

 

Severability

   9

Section 6.9

 

Deed; Bill of Sale; Assignment

   9

Section 6.10

 

Amendment or Modification

   10

Section 6.11

 

Integration

   10



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”) is
entered into as of the      day of             , 2010, by and among Rayonier
Inc., a North Carolina corporation (“Rayonier”), and Rayonier Operating Company
LLC, a Delaware limited liability company (“ROC”).

RECITALS

WHEREAS, the Board of Directors of Rayonier has authorized Rayonier to
reorganize its structure (the “Restructuring”); and

WHEREAS, in connection with and as part of the Restructuring, Rayonier has
formed ROC pursuant to the terms of the Delaware Limited Liability Company Act
(the “Delaware LLC Act”) and has contributed $1,000 to ROC in exchange for all
of the membership interests in ROC;

WHEREAS, in connection with and as part of the Restructuring, Rayonier desires
to transfer and contribute to ROC all interests in the partnerships,
corporations, limited liability companies, properties and assets, tangible and
intangible, held by Rayonier immediately prior to the Effective Time in exchange
for the assumption, performance, satisfaction and discharge of any and all
obligations and liabilities of Rayonier incurred through the Effective Time,
known or unknown, contingent or fixed, and certain other consideration on the
terms and conditions set forth herein.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following shall occur in the order set forth below:

 

  1.

Rayonier will contribute 100% of the common stock of Rayonier TRS Holdings Inc.,
a Delaware corporation (“TRS”), to ROC;

 

  2.

Rayonier will contribute 100% of the membership interests of Rayonier Minerals,
LLC, a Delaware limited liability company (“Minerals LLC”), to ROC;

 

  3.

Rayonier will contribute 100% of the membership interests of Rayonier
Canterbury, LLC, a Delaware limited liability company (“Canterbury LLC”), to
ROC;

 

  4.

Rayonier will contribute 100% of the membership interests in Rayonier
Timberlands Management, LLC, a Delaware limited liability company (“RTM LLC”),
to ROC;

 

  5.

Rayonier will contribute 100% of the limited partner interests in Rayonier
Forest Resources, L.P., a Delaware limited partnership (“RFR LP”), to ROC.

 

  6.

In exchange for the asset conveyances and capital contributions from Rayonier,
ROC will (A) provide upstream guarantees to the holders of, or to the letter of

 

1



--------------------------------------------------------------------------------

 

credit issuer banks related to, (i) $23,110,000 aggregate principal amount of
Nassau County Tax Exempt Pollution Control Private Activity Refunding Revenue
Bonds, Series 2002, floating interest rate, of Rayonier due June 1, 2012 (the
“Nassau County Bonds”) and (ii) $15,000,000 aggregate principal amount of Wayne
County Industrial Development Authority Solid Waste Disposal Revenue Bonds,
Series 2000, floating interest rate, of Rayonier due May 1, 2020 (the “Wayne
County Bonds”), as appropriate, (B) assume Rayonier’s rights and obligations, if
any, under the (i) loan agreement, dated as of May 1, 2002, between Nassau
County, Florida and Rayonier (the “Nassau County Bonds Loan Agreement”) related
to the Nassau County Bonds and (ii) loan agreement, dated as of May 1, 2000,
between Wayne County Industrial Development Authority and Rayonier (the “Wayne
County Bonds Loan Agreement”) related to the Wayne County Bonds, (C) agree under
the Five-Year Revolving Credit Agreement among Rayonier, TRS and RFR LP, as
borrowers, the several lenders party thereto and Credit Suisse, as
administrative agent, dated as of August 4, 2006 (the “Credit Agreement”), to
become an “Additional Borrower” (as defined in the Credit Agreement), (D) agree
under the Guarantee Agreement, dated as of August 4, 2006, among Rayonier, TRS
and Credit Suisse AG acting through its Cayman Islands Branch, as Administrative
Agent, related to the Credit Agreement, to guarantee the obligations thereunder,
(E) agree under the Guarantee Agreement, dated as of January 12, 2010, by
Rayonier and CoBank, ACB, as administrative agent, related to the $75,000,000
Five-Year Term Loan Agreement, among TRS, as borrower, the several lenders party
thereto and CoBank, ACB, as administrative agent, dated as of January 12, 2010
(the “Term Loan Agreement”), to guarantee the obligations of TRS thereunder,
(F) become a guarantor under the Indenture (the “3.75% Exchangeable Notes
Indenture”), dated as of October 16, 2007, among TRS, Rayonier and the Bank of
New York Trust Company, N.A., as trustee, relating to TRS’ 3.75% Senior Exchange
Notes due 2012, (G) become a guarantor under the Indenture (the “4.50%
Exchangeable Notes Indenture”), dated as of August 12, 2009, among TRS, Rayonier
and the Bank of New York Mellon Trust Company, N.A., as trustee, relating to
TRS’ 4.50% Senior Exchange Notes due 2015 and (H) assume all debt, liabilities
and obligations of Rayonier.

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties to this Agreement undertake and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following capitalized terms have the meanings given
below.

“3.75% Exchangeable Notes Indenture” has the meaning assigned to such term in
the recitals.

“4.50% Exchangeable Notes Indenture” has the meaning assigned to such term in
the recitals.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the opening paragraph.

“Beneficial Owner” has the meaning assigned to such term in Section 6.1.

“Canterbury LLC” has the meaning assigned to such term in the recitals.

“Contributed Assets” has the meaning assigned to such term in Section 2.1.

“Conveyed Assets” has the meaning assigned to such term in Section 4.1(a).

“Conveyancing Documents” has the meaning assigned to such term in
Section 4.1(b).

“Credit Agreement” has the meaning assigned to such term in the recitals.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Effective Date” means July 29, 2010.

“Effective Time” means 12:01 a.m. Eastern Standard Time on the Effective Date.

“herein” has the meaning assigned to such term in Section 6.3.

“hereof” has the meaning assigned to such term in Section 6.3.

“hereunder” has the meaning assigned to such term in Section 6.3.

“including” has the meaning assigned to such term in Section 6.3.

“Law” or “Laws” means any and all (a) laws, statutes, ordinances, rules or
regulations promulgated by a governmental authority, orders of a governmental
authority or (b) non-appealable judicial decisions, decisions of arbitrators or
determinations of any governmental authority or court.

“Minerals LLC” has the meaning assigned to such term in the recitals.

“Nassau County Bonds” has the meaning assigned to such term in the recitals.

“Nassau County Bonds Loan Agreement” has the meaning assigned to such term in
the recitals.

“ROC” has the meaning assigned to such term in the opening paragraph.

“Rayonier” has the meaning assigned to such term in the opening paragraph.

“Rayonier Assets” has the meaning assigned to such term in Section 2.2.

“Rayonier Indebtedness” has the meaning assigned to such term in Section 3.1.

 

3



--------------------------------------------------------------------------------

“Rayonier Indebtedness and Obligations” has the meaning assigned to such term in
Section 3.1.

“Rayonier Obligations” has the meaning assigned to such term in Section 3.1.

“Restriction” has the meaning assigned to such term in Section 6.1.

“Restriction Asset” has the meaning assigned to such term in Section 6.1.

“Restructuring” has the meaning assigned to such term in the recitals.

“RFR LP” has the meaning assigned to such term in the recitals.

“RTM LLC” has the meaning assigned to such term in the recitals.

“Specific Conveyances” has the meaning assigned to such term in Section 2.3.

“Term Loan Agreement” has the meaning assigned to such term in the recitals.

“TRS” has the meaning assigned to such term in the recitals.

“Wayne County Bonds” has the meaning assigned to such term in the recitals.

“Wayne County Bonds Loan Agreement” has the meaning assigned to such term in the
recitals.

ARTICLE II

TRANSACTIONS

Section 2.1 Contribution by Rayonier to ROC of Contributed Assets. Rayonier
hereby contributes, transfers, assigns and conveys to ROC, its successors and
assigns, for its and their own use forever, all right, title and interest of
Rayonier in and to (a) all of the common stock of TRS, (b) all the limited
liability company interests of each of Minerals LLC, Canterbury LLC and RTM LLC,
(c) all of the limited partnership interests of RFR LP (together, (a), (b) and
(c) constitute the “Contributed Assets”) and ROC hereby accepts the Contributed
Assets as a capital contribution and in exchange therefor (i) agrees to provide
an upstream guarantee to the holders of, or to the letter of credit issuer banks
related to, the Nassau County Bonds and the Wayne County Bonds, as appropriate,
(ii) agrees to assume Rayonier’s rights and obligations, if any, under the
(a) Nassau County Bonds Loan Agreement and (b) Wayne County Bonds Loan
Agreement, (iii) agrees to become an “Additional Borrower” under the Credit
Agreement, (iv) agrees to provide a guarantee to the lenders under the
respective guarantee agreements related to the Credit Agreement and the Term
Loan Agreement, (v) agrees to provide a guarantee to the noteholders under the
3.75% Exchangeable Notes Indenture and to the noteholders under the 4.50%
Exchangeable Notes Indenture and (vi) assumes all debt, liabilities and
obligations of Rayonier as described in Article III.

TO HAVE AND TO HOLD the Contributed Assets unto ROC, its successors and assigns,
together with all and singular the rights and appurtenances thereto in anywise
belonging,

 

4



--------------------------------------------------------------------------------

subject to the terms and conditions stated in this Agreement, and in all
instruments of conveyance covering the Contributed Assets forever.

Section 2.2 Contribution by Rayonier to ROC of Rayonier Assets. Rayonier hereby
contributes, transfers, assigns and conveys, effective as of the Effective Time,
to ROC, its successors and assigns, for its and their use forever, all right,
title and interest of Rayonier in and to the properties and assets, tangible and
intangible fixed and contingent held by Rayonier immediately prior to the
Effective Time (collectively, the “Rayonier Assets”), and ROC hereby accepts the
Rayonier Assets as a capital contribution and in exchange for the assumption by
ROC of all liabilities related to the Rayonier Assets.

TO HAVE AND TO HOLD the Rayonier Assets unto ROC, its successors and assigns,
together with all and singular the rights and appurtenances thereto in anywise
belonging, subject, however, to the terms and conditions of this Agreement and
in all instruments of conveyance covering the Rayonier Assets forever.

Section 2.3 Specific Conveyances. To further evidence the contributions set
forth in Sections 2.1 and 2.2 above, Rayonier may have executed and delivered,
or may in the future execute and deliver, to ROC certain conveyance, assignment
and bill of sale instruments (collectively, the “Specific Conveyances”). The
Specific Conveyances shall evidence and perfect such sale and contribution made
by this Agreement, shall not constitute a second conveyance of any assets or
interests therein, and shall control over any contrary terms of this Agreement.

ARTICLE III

ASSUMPTION OF CERTAIN DEBT, LIABILITIES AND OBLIGATIONS

Section 3.1 Assumption by ROC of the Rayonier Indebtedness and Obligations. In
consideration of the contributions by Rayonier to ROC as set forth in Sections
2.1 and 2.2, ROC hereby accepts and assumes: (i) all of the indebtedness of
Rayonier (including the payment of all principal, interest (including interest
premiums, if any) and other costs incurred from time to time with respect to the
indebtedness) (the “Rayonier Indebtedness”) and (ii) all other liabilities and
obligations of Rayonier (the “Rayonier Obligations” and, together with the
Rayonier Indebtedness, the “Rayonier Indebtedness and Obligations”). ROC hereby
agrees to perform all acts and all other obligations required by virtue of this
assumption, including the satisfaction in full of all amounts due relating to
all of the Rayonier Indebtedness and Obligations as they become due from time to
time. In addition, ROC agrees to execute any consents, joinders, other
assignment or assumption agreements, guarantee agreements or other agreements
that may be necessary or requested by Rayonier to effectuate the assumption by
ROC of the Rayonier Indebtedness and Obligations.

ARTICLE IV

TITLE MATTERS

Section 4.1 Encumbrances.

(a) Except to the extent provided in Article II or any other document executed
in connection with this Agreement, the contribution and conveyance of the
Contributed Assets and

 

5



--------------------------------------------------------------------------------

the Rayonier Assets (collectively, the “Conveyed Assets”) as reflected in this
Agreement are made expressly subject to (i) all recorded and unrecorded liens,
encumbrances, agreements, defects, restrictions, adverse claims and all laws,
rules, regulations, ordinances, judgments and orders of governmental authorities
or tribunals having or asserting jurisdiction over the Conveyed Assets and
operations conducted thereon or therewith, in each case to the extent the same
are valid and enforceable and affect the Conveyed Assets, but not otherwise,
except for such matters as are specifically identified in this Agreement or the
Conveyancing Documents, (ii) all matters that a current on the ground survey or
visual inspection of the Conveyed Assets would reflect, (iii) the applicable
liabilities assumed as described in Article III and (iv) all matters contained
in the applicable provisions of Article II.

(b) To the extent that the parties have executed, or hereafter do execute,
deeds, bills of sale, or other conveyance documents (collectively, the
“Conveyancing Documents”), then the provisions set forth in Section 4.1(a)
immediately above shall also be applicable to the conveyances under the
Conveyancing Documents.

Section 4.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws.

(a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND
AGREE THAT NONE OF THE PARTIES TO THIS AGREEMENT HAS MADE, DO NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED, OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF ANY ASSET,
INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL
CONDITION OF ANY ASSET GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE CONVEYED ASSETS, (B) THE INCOME TO BE DERIVED
FROM THE CONVEYED ASSETS, (C) THE SUITABILITY OF THE CONVEYED ASSETS FOR ANY AND
ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR
BY THE CONVEYED ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING WITHOUT
LIMITATION ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS) OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE CONVEYED ASSETS. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT, THE PARTIES TO
THIS AGREEMENT ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO
INSPECT THE RESPECTIVE CONVEYED ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE RESPECTIVE CONVEYED ASSETS AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES TO THIS AGREEMENT. EXCEPT TO
THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
WITH THIS AGREEMENT, NONE OF THE PARTIES TO THIS AGREEMENT IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE CONVEYED ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR
THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT, EACH OF THE PARTIES TO THIS
AGREEMENT ACKNOWLEDGE THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE

 

6



--------------------------------------------------------------------------------

CONTRIBUTION OF THE CONVEYED ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS
IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE CONVEYED ASSETS ARE
CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES TO THIS AGREEMENT AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE CONVEYED
ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR
OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED
OR DELIVERED IN CONNECTION WITH THIS AGREEMENT.

(b) To the extent that certain jurisdictions in which the Conveyed Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the disclaimers set forth
in Section 4.2(a) immediately above shall also be applicable to the conveyances
under such documents, except as otherwise provided in such document.

(c) The contributions of the Conveyed Assets made under this Agreement are made
with full rights of substitution and subrogation of the respective parties
receiving such contributions, and all persons claiming by, through and under
such parties, to the extent assignable, in and to all covenants and warranties
by the predecessors-in-title of the parties contributing the Conveyed Assets,
and with full subrogation of all rights accruing under applicable statutes of
limitation and all rights of action of warranty against all former owners of the
Conveyed Assets.

(d) Each of the parties to this Agreement hereby waives compliance with any
applicable bulk sales law or any similar law in any applicable jurisdiction in
respect of the transactions contemplated by this Agreement.

ARTICLE V

FURTHER ASSURANCES

Section 5.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the parties to this Agreement agree to
execute, acknowledge and deliver all such additional deeds, assignments, bills
of sale, conveyances, instruments, notices, releases, acquittances and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to (i) more fully assure that
the applicable parties to this Agreement own all of the properties, rights,
titles, interests, estates, remedies, powers and privileges granted by this
Agreement, or which are intended to be so granted, (ii) more fully and
effectively vest in the applicable parties to this Agreement and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be and (iii) more
fully and effectively carry out the purposes and intent of this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Consents; Restriction on Assignment. If there are prohibitions
against or conditions to the contribution and conveyance of one or more of the
Conveyed Assets without the prior written consent of third parties, including,
without limitation, governmental agencies (other than consents of a ministerial
nature which are normally granted in the ordinary course of business), which if
not satisfied would result in a material breach of such prohibitions or
conditions or would give an outside party the right to terminate rights of the
party to whom the applicable assets were intended to be conveyed (the
“Beneficial Owner”) with respect to such portion of the Conveyed Assets (herein
called a “Restriction”), then any provision contained in this Agreement to the
contrary notwithstanding, the transfer of title to or interest in each such
portion of the Conveyed Assets (herein called the “Restriction Asset”) pursuant
to this Agreement shall not become effective unless and until such Restriction
is satisfied, waived or no longer applies. When and if such a Restriction is so
satisfied, waived or no longer applies, to the extent permitted by applicable
law and any applicable contractual provisions, the assignment of the Restriction
Asset subject thereto shall become effective automatically as of the Effective
Time, without further action on the part of any party to this Agreement. Each of
the applicable parties to this Agreement that were involved with the conveyance
of a Restriction Asset agree to use their reasonable best efforts to obtain on a
timely basis satisfaction of any Restriction applicable to any Restriction Asset
conveyed by or acquired by any of them. The description of any portion of the
Conveyed Assets as a “Restriction Asset” shall not be construed as an admission
that any Restriction exists with respect to the transfer of such portion of the
Conveyed Assets. In the event that any Restriction Asset exists, the applicable
party agrees to continue to hold such Restriction Asset in trust for the
exclusive benefit of the applicable party to whom such Restriction Asset was
intended to be conveyed and to otherwise use its reasonable best efforts to
provide such other party with the benefits thereof, and the party holding such
Restriction Asset will enter into other agreements, or take such other action as
it may deem necessary, in order to ensure that the applicable party to whom such
Restriction Asset was intended to be conveyed has the assets and concomitant
rights necessary to enable the applicable party to operate such Restriction
Asset in all material respects as it was operated prior to the Effective Time.
Notwithstanding the above and for purposes of clarity, it is the intention of
all parties to this Agreement that beneficial ownership of any Conveyed Assets
be conveyed upon the party receiving such Conveyed Assets, and that any party
receiving any Conveyed Assets will receive all benefits, as well as all burdens,
liabilities or other obligations, associated with such Conveyed Assets.

Section 6.2 Costs. ROC shall pay, or reimburse the other parties hereto for
their payment of, all sales, use and similar taxes arising out of the
contributions, conveyances and deliveries to be made hereunder, and shall pay
all documentary, filing, recording, transfer, deed and conveyance taxes and fees
required in connection therewith. In addition, ROC shall be responsible for all
costs, liabilities and expenses (including court costs and reasonable attorneys’
fees) incurred in connection with the satisfaction or waiver of any Restriction
pursuant to Section 6.1.

Section 6.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the

 

8



--------------------------------------------------------------------------------

meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, including without
limitation, all Schedules attached hereto, and not to any particular provision
of this Agreement. All references herein to Articles, Sections and Schedules
shall, unless the context requires a different construction, be deemed to be
references to the Articles, Sections and Schedules of this Agreement,
respectively, and all such Schedules attached hereto are hereby incorporated
herein and made a part hereof for all purposes. All personal pronouns used in
this Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

Section 6.4 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the parties signatory hereto and their respective
successors and assigns.

Section 6.5 No Third Party Rights. The provisions of this Agreement are intended
to bind the parties signatory hereto as to each other and are not intended to
and do not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

Section 6.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

Section 6.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
law of some other jurisdiction, wherein the Conveyed Assets are located, shall
apply.

Section 6.8 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.9 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the Conveyed Assets.

 

9



--------------------------------------------------------------------------------

Section 6.10 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto and affected thereby.

Section 6.11 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements between the parties, whether
oral or written, with respect to its subject matter. This Agreement and such
instruments, along with all the related transactions contemplated hereby,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the parties hereto after the date of this Agreement.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

RAYONIER INC.

By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer

RAYONIER OPERATING COMPANY LLC

By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer

Signature Page to the

Contribution, Conveyance and Assumption Agreement